DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 6 are amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under AIA  35 U.S.C. 103 as obvious over by Aoki (US 20060071749 A1)
Regarding Claim 1:
Aoki teaches that a core component made of a sintered body of an inorganic powder, the core component comprising: 
a columnar winding portion (2, Fig. 1; para 0042) including opposite axial ends; 
a conductive wire (4, Fig. 1; para 0042) having a diameter (D1, Drawing: 1), the conductive wire wound around the columnar winding portion; and 
a flange portion (3a-3b, Fig. 1) integrally formed with the columnar winding portion at both axial ends of the columnar winding portion, 
wherein the columnar winding portion and the flange portion intersect to form a corner portion (not expressly labeled; see Drawing: 1) with a radius of curvature (R1, see Drawing: 1)


    PNG
    media_image1.png
    391
    627
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 1
Aoki does not teach that a radius of curvature is smaller than the diameter of the conductive wire. Although it is not explicitly stated that a radius of curvature is smaller than the diameter of the conductive wire, this appears to be the case in Drawing: 1 that  a radius of curvature is smaller than (i.e. R1< D1) the diameter of the conductive wire. It is noted that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”
Alternatively, it would have been obvious that a radius of curvature is smaller than the diameter of the conductive wire to simplify design, and reduce manufacturing costs.

Regarding Claim 6:
As applied to claim 1, Aoki teaches that  the conductive wire wound around the winding portion of the core component (see Fig. 1).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable Aoki in view of Unknown inventor  (JPH 05275256 A).
Regarding Claim 2:
As applied to claim 1,  Aoki discloses the claimed invention except for the radius of curvature of the corner portion is 40 um or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the radius of curvature of the corner portion is 40 um or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A). It is  noted that in the instant application, para 014 applicant has not disclosed any criticality for the claimed limitations.
	Furthermore, unknown inventor (JPH05275256 A) disclosed in para 0022 that boundary 6 between the flange portion 2 of the 1 and winding portion 3 can be made a sharp edge with a radius of curvature of 0.1 mm or less (see Fig. 1b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the radius of curvature of the corner portion is 40 um or less to meet some design requirement for certain application.

Regarding Claim 3:
As applied to claim 2,  the modified Aoki teaches that the radius of curvature of the corner portion is 10 um or more and 30 um or less as explained in claim 2 analysis above in light of MPEP 2144.05.

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837